Citation Nr: 1417580	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claimed benefits.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran provided testimony during a hearing before the undersigned in December 2009.  A transcript is of record.  

The claim was last remanded by the Board in November 2013.  Unfortunately, the requested development has not yet been completed.  

Accordingly, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the development requested in the November 2013 Board remand has not yet been completed and the claim must be remanded again.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In a VA examination obtained in January 2014, pursuant to the Board remand, the VA examiner stated that "in the absence of clinical or military occupational evidence of bilateral foot conditions during military service in this case, a medical opinion for nexus of causality is moot."  Unfortunately, the opinion requested in the Board remand was not provided.  

The Board reiterates that the lack of medical evidence of a bilateral foot disability during service will not, on its own, be accepted as support for a negative nexus opinion.  The examiner must specifically consider the lay testimony from the Veteran and his mother in rendering an opinion.  

All outstanding records of ongoing VA treatment must be obtained.  The Board notes that the January 2014 VA examiner indicated that all evidence of record, including current clinical evidence and X-rays, were not made available for that examination.  Upon remand, the VA examiner must be given access to all relevant evidence of records and must note that review in the examination report or an addendum.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claim files.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The agency of original jurisdiction (AOJ) shall afford the Veteran a VA new examination with a qualified VA physician that has not previously examined the Veteran in order to determine the current nature and etiology of his asserted bilateral foot disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  This review must be noted in the examination report or in an addendum.  All tests deemed necessary shall be conducted and the results reported in detail. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a current bilateral foot disability, and if so, whether it is at least as likely as not that such is related to his period of active service.

In doing so, the examiner must specifically address the 
May 1970 medical record from Dr. Mushnick and the 
December 2009 letter from F.D.M., MD.  The VA examiner must also specifically address the Veteran's lay testimony and the June 2007 statement of his mother in support of his claim.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Medical reasons for rejecting any part of the Veteran's history should be set forth in detail.

The examiner is also advised that the absence of evidence of treatment for a bilateral foot disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

